MEMORANDUM***
1. The determination that the state trial court did not abuse its discretion in denying Michael Cochran’s untimely motions to substitute counsel was not contrary to or an unreasonable application of clearly established federal law, and was not based upon an unreasonable determination of the facts under 28 U.S.C. § 2254(d). See United States v. Garcia, 924 F.2d 925, 926-27 (9th Cir.1991). Because there had been multiple continuances before Cochran moved to substitute counsel days before the scheduled trial, and because Cochran fails to show prejudice, he cannot overcome the broad discretion afforded to trial courts on matters of continuances. See United States v. Schaff, 948 F.2d 501, 504-05 (9th Cir.1991); see also Morris v. Slap-py, 461 U.S. 1, 11-12, 103 S.Ct. 1610, 75 L.Ed.2d 610 (1983).
2. We decline to expand the scope of Cochran’s certificate of appealability to include the uncertified issue of ineffective assistance of counsel, because Cochran fails to make a “substantial showing of the denial of a constitutional right.” Barker v. Fleming, 423 F.3d 1085, 1089 n. 1 (9th Cir.2005) (quoting 28 U.S.C. § 2253(c)(2)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.